      Case 4:18-cv-06910-HSG Document 47 Filed 04/15/20 Page 1 of 3



 1   GCA LAW PARTNERS LLP                                    KAPLAN FOX & KILSHEIMER LLP
     KIMBERLY A. DONOVAN (SBN 160729)                        Laurence D. King (SBN 206423)
 2   kdonovan@gcalaw.com                                     Mario M. Choi (SBN 243409)
     ROBERT ANDRIS (SBN 130290)                              1999 Harrison Street, Suite 1560
 3   RAndris@gcalaw.com                                      Oakland, CA 94612
     2570 W. El Camino Real, Suite 400                       Telephone: (415) 772-4700
 4   Mountain View, CA 94040                                 Facsimile: (415) 772- 4707
     Telephone: (650) 428-3900                               lking@kaplanfox.com
 5   Facsimile: (650) 428-3901                               mchoi@kaplanfox.com
 6   Attorneys for Defendant                                 FINKELSTEIN, BLANKINSHIP,
     SUNVALLEYTEK INTERNATIONAL, INC.                        FREI-PEARSON & GARBER, LLP
 7                                                           D. Greg Blankinship (pro hac vice)
                                                             445 Hamilton Ave, Suite 605
 8                                                           White Plains, New York 10601
                                                             Telephone: (914) 298-3290
 9                                                           gblankinship@fbfglaw.com
10                                                           Counsel for Plaintiffs INES BURGOS and
                                                             MONGKOL MAHAVONGTRAKUL
11

12
                               UNITED STATES DISTRICT COURT
13                           NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
14
     INES BURGOS and MONGKOL                                   Case No. 4:18-cv-06910-HSG
15   MAHAVONGTRAKUL, individually and on
     behalf of other similarly situated individuals,           JOINT STATUS REPORT
16
                                                               Judge:   Hon. Haywood S. Gilliam, Jr.
                            Plaintiffs,
17

18   v.

19   SUNVALLEYTEK INTERNATIONAL, INC.,
20                          Defendant.
21

22

23

24

25

26

27

28

                                                                                         JOINT STATUS REPORT
                                                       -1-                        Case No. 4:18-cv-06910-HSG
       Case 4:18-cv-06910-HSG Document 47 Filed 04/15/20 Page 2 of 3




 1          In accordance with the Court’s March 24, 2020 Minute Order, Dkt. No. 46, Plaintiffs Ines
 2   Burgos and Mongkol Mahavongtrakul (collectively, “Plaintiffs”) and SunValleyTek International,
 3   Inc. (“Defendant”) submit the following settlement status report.
 4          The Parties have agreed upon and completed a settlement agreement. The agreement is
 5   merely awaiting signatures, which the Parties’ counsel hope to have in hand within a few days.
 6          With respect to filing a motion in connection with approval of the proposed settlement, the
 7   Parties request that Plaintiffs be allowed until May 6. 2020 to submit the motion. While discussions
 8   have been delayed due to the COVID-19 pandemic, the Parties have been working diligently to
 9   resolve this matter as quickly as possible.
10
                                                           Respectfully submitted,
11
      DATED: April 15, 2020                                FINKELSTEIN, BLANKINSHIP,
12
                                                           FREI-PEARSON & GARBER, LLP
13                                                         By: /s/ D. Greg Blankinship
                                                           D. GREG BLANKINSHIP (pro hac vice)
14
                                                           KAPLAN FOX & KILSHEIMER LLP
15                                                         By: /s/ Mario M. Choi
16                                                         MARIO M. CHOI
                                                           Attorneys for Plaintiffs
17

18                                                         GCA LAW PARTNERS, LLP
                                                           By: /s/ Kimberly A. Donovan
19
                                                           KIMBERLY A. DONOVAN
20                                                         Attorney for Defendant

21

22

23

24

25

26

27

28
                                                                                        JOINT STATUS REPORT
                                                     -2-                         Case No. 4:18-cv-06910-HSG
       Case 4:18-cv-06910-HSG Document 47 Filed 04/15/20 Page 3 of 3




 1                 ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2          I, Mario M. Choi, attest that concurrence in the filing of this document has been obtained
 3   from the other signatories. I declare under penalty of perjury under the laws of the United States
 4   of America that the foregoing is true and correct.
 5          Executed this 15th day of April, 2020, at Oakland, California.
 6
                                                                 /s/ Mario M. Choi
 7                                                               MARIO M. CHOI
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                       JOINT STATUS REPORT
                                                     -3-                        Case No. 4:18-cv-06910-HSG
